Citation Nr: 0616134	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-07 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a shrapnel wound to the left calf, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Reno, Nevada Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 10 percent 
evaluation for service-connected residuals of shrapnel wound 
to the left calf. 

In July 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge via videoconference.  A transcript 
of the hearing is associated with the claims folder and has 
been reviewed.

In this decision, the Board finds that the medical evidence 
of record is sufficient to support a separate 10 percent 
evaluation for a scar of the veteran's left calf.  
Nevertheless, the Board further finds that additional notice 
and due process-related actions are necessary before a final 
decision by the Board is issued on the matter of the proper 
rating for the scar.  These required notice and due process-
related actions are discussed in greater detail in the REMAND 
portion of today's decision. 


FINDINGS OF FACT

1.  The veteran's service-connected muscle injury residuals 
of a shrapnel wound to the left calf gastrocsoleus muscle are 
no more than moderate in nature.  There is no evidence of 
manifestation of moderately severe muscle disability such as 
muscle tissue debridement, prolonged infection, sloughing of 
soft parts, or intermuscular scarring.  Muscle strength is 
mildly decreased.

2.  Medical evidence of record demonstrates that the scar on 
the veteran's left calf is moderately to exquisitely tender 
and corroborates the veteran's testimony that the scar is 
painful.  

3.  The evidence does not establish that the veteran's 
residuals of a shrapnel wound to the left calf require 
frequent hospitalization or cause a marked interference with 
employment beyond that contemplated in the schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shrapnel wound to the left calf are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321, 4.56, 4.73, Diagnostic Code 5311 (2005).

2.  The criteria for a separate 10 percent evaluation for a 
scar located on the left calf are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.14, 4.118, 
Diagnostic Code 7804 (2002 & 2005); Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a November 2004 letter.  This letter 
specifically informed the veteran to submit any pertinent 
evidence in his possession, informed him of the evidence 
required to substantiate his increased rating claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
increased rating claim has been obtained, and the veteran has 
been afforded appropriate VA examinations.  The claims folder 
contains service medical records and post-service medical 
records, to include medical evidence from VA Medical Centers 
in Long Beach, California, and Las Vegas, Nevada.  It appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he or his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.
 
The record also reflects that the originating agency 
readjudicated the veteran's claim following the issuance of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.
 
Any defect with respect to the effective date portion or 
increased rating of the allowed portion of the claim will be 
rectified by the agency of original jurisdiction when 
effectuating the award and the direction provided in the 
REMAND section of today's decision; otherwise, there is no 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran or the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  The concept of pyramiding requires the 
avoidance of the rating of the same service-connected 
disability, or the same manifestations of a service-connected 
disorder, under different diagnostic codes.  38 C.F.R. § 4.14 
(2005).  It is possible, though, for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes.  
The critical element in permitting the assignment of separate 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 


Analysis

Muscle Injury

During service, the veteran sustained a shrapnel wound to the 
center of his left calf gastrocsoleus muscle.  In a September 
1968 rating decision, the RO granted service connection for 
residuals of the shrapnel wound and assigned a 10 percent 
evaluation under Diagnostic Code 5311, effective July 17, 
1968.  The 10 percent evaluation has continued to the 
present.  

Diagnostic Code 5311 pertains to impairment of Muscle Group 
XI, which encompasses the posterior and lateral crural 
muscles and the muscles of the calf, and their functions 
include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2005).  
Under this code, a moderate disability warrants a 10 percent 
evaluation, a moderately severe disability warrants a 20 
percent evaluation, and a severe disability warrants a 30 
percent evaluation.  Id.

Pursuant to 38 C.F.R. § 4.56 (2005), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe as follows:

1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

On review of the medical evidence of record, the Board finds 
that the muscle injury manifestations of the service-
connected shrapnel wound residuals most closely approximate 
the criteria for a 10 percent evaluation under Diagnostic 
Code 5311.  There is not much evidence available as to the 
nature of the initial injury, but available service medical 
records of treatment show that the initial October 1965 wound 
of the left leg involved a retained fragment, with no artery 
or nerve involvement, and records of treatment in December 
1965 state that there was "no reason why [the veteran] can't 
be on full duty."  In January 1965, an examining clinician 
wrote that he could "find on physical examination no reason 
why pt. should not be able to walk or run.  I can not justify 
a transfer for medical reasons."  Thus, it does not appear 
that a rating in excess of 10 percent is warranted based on 
the severity of the initial muscle injury.  As to the current 
severity of the residuals of the injury, on March 2004 VA 
examination, the veteran reported normal muscle strength.  
There was no objective evidence of tissue loss involving the 
gastrocsoleus muscle; both calves measured 16 1/4 inches in 
girth at the widest diameter.  At the August 2005 VA 
examination, gastrocnemius soleus muscle function was 
present, and muscle strength was mildly decreased by an 
estimate of 10-15 percent.  Based on these medical findings, 
the Board finds the current muscle damage to the veteran's 
left calf is moderate in nature, warranting a 10 percent 
rating.  

The preponderance of the evidence demonstrates that the 
criteria for the next higher rating of 20 percent, for a 
moderately severe injury, are not met or approximated - the 
veteran did not expierence a through and through or deep 
penetrating wound with debridement, sloughing of soft parts, 
or intramuscular scarring; service department records do not 
reflect prolonged treatment of the wound; and there are no 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Arguably, there is "positive evidence of 
impairment" as compared to the sound side insofar as muscle 
strength is "mildly" decreased, but this aspect of the 
disability is mild (rather than moderately severe) and is 
adequately encompassed and much more accurately characterized 
by the criteria for a 10 percent (moderate muscle injury) 
rating - loss of power or lowered threshold of fatigue when 
compared to the sound side.  On March 2004 and August 2005 VA 
examinations, there was no evidence of muscle tissue 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, all of which are criteria for a 
finding of moderately severe muscle disability.  In light of 
the foregoing, the Board finds that an evaluation in excess 
of 10 percent under Diagnostic Code 5311 is not warranted. 

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for the muscle injury 
residuals of the service-connected shell fragment wound to 
left leg, the benefit of the doubt doctrine is not for 
application with respect to this matter.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Separate Rating for Scar of Left Calf Granted

The medical evidence demonstrates that the veteran has a one-
inch scar on his left calf, as a result of the in-service 
shrapnel wound.  On March 2004 VA examination, the scar was 
described as well-healed, without ulceration, inflammation, 
or direct tenderness.  On August 2005 VA examination, 
however, the scar was described as "moderately to 
exquisitely tender."  Under Diagnostic Code 7804, a 10 
percent evaluation is warranted for superficial scars that 
are painful on examination.  At his July 2004 Board hearing, 
the veteran described the area of the scar as painful.  The 
veteran is competent to describe the pain he experiences, and 
his description of pain is sufficiently corroborated by the 
August 2005 VA examiner's finding on physical examination 
that the scar was moderately to exquisitely tender.  
Accordingly, the Board finds that the veteran is entitled to 
a separate 10 percent evaluation for his left calf scar.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2005) (10 percent 
rating warranted for superficial scar painful on 
examination); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002) 
(10 percent rating warranted for superficial scar which is 
tender and painful on objective demonstration); Esteban, 
supra.  The matters of the effective date for the compensable 
rating of this scar and of whether a rating in excess of 10 
percent is warranted for the scar will be addressed when the 
RO effectuates the award of the 10 percent rating and takes 
further action in accordance with the REMAND section of this 
decision.

Other Considerations

With the exception of the hypersensitivity associated with 
the scar, there is no evidence of any neurological impairment 
associated with the veteran's service-connected residuals of 
the shrapnel wound to his left calf.  The veteran has normal 
sensation of the left foot.  Aside from the ratings assigned 
for the muscle injury and the painful scar, the evidence of 
record fails to demonstrate any additional functional 
impairment associated with the veteran's left calf disability 
warranting consideration of alternate rating codes.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected residuals 
of his shrapnel wound, or that the disability causes marked 
interference with employment.  At his July 2004 Board 
hearing, the veteran indicated that he continues to work 
despite the residuals of his injury, although the left leg 
does cause him significant discomfort.  In the undersigned's 
view, this discomfort is contemplated in the now-assigned 
schedular ratings for a moderate muscle injury and a painful 
scar.  Having reviewed the record with these facts and 
mandates in mind, the Board finds no basis for further action 
at this point in time.  See VAOPGCPREC 6-96.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for residuals of shrapnel wound to the left calf is 
denied.

Entitlement to a separate 10 percent disability evaluation 
for a tender scar located on the left calf is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.


REMAND

In action paragraph (4) of the Board's September 2004 remand 
of this matter, the Board had requested the RO to consider 
all appropriate laws, regulations, and case law in 
readjudication of the matter on appeal, specifically to 
include Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), and 
both the old and revised versions of 38 C.F.R. § 4.118.  The 
RO does not appear to have considered Esteban (holding that 
separate ratings were required for muscle injury and 
associated compensably disabling superficial scar) or any 
version of 38 C.F.R. § 4.118 in its subsequent adjudications.  
See Stegall v. West, 11 Vet. App. 268 (1998) ("a remand by . 
. . the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.").  As a result, the Board has today considered the 
applicability of Esteban, and the laws and regulations 
pertaining to disability ratings for scars, in the first 
instance.  The Board has awarded a 10 percent rating for the 
scar of the left calf in the first instance, without the 
veteran having been afforded the due process protections of 
RO compliance with the Board's prior remand, initial 
adjudication of the rating of the scar by the RO, or the 
opportunity to appeal the issue of the propriety of the 
rating assigned for the scar to the Board.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connected compensation claim, including the 
degree of disability and the effective date of an award.  

In light of the foregoing, the Board finds that the issue of 
entitlement to an evaluation in excess of 10 percent for a 
service-connected scar on the left calf should be remanded 
for proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) and readjudicated by the RO.  See 
Dingess/Hartman, supra.  Such notice should provide an 
explanation as to the evidence required for a higher 
disability rating and establishment of the effective date 
with respect to the rating for his scar.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to a disability evaluation in 
excess of 10 percent for a scar of the 
left calf, the RO should send the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to substantiate a higher 
disability rating for the scar, and that 
would be relevant to establishment of the 
effective date for a compensable rating 
of the scar.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  If the veteran does not indicate that 
he is satisfied with the rating assigned 
for his scar of the left calf, the RO 
should readjudicate the issue of the 
proper rating for a scar of the left 
calf, which is part of the currently 
perfected appeal for an increased rating 
for service-connected residuals of his 
shrapnel wound to the left calf.  All 
applicable laws and regulations should be 
considered, to include those pertaining 
to rating of scars as in effect both 
prior to and as of August 30, 2002.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
This includes notice of the applicable 
laws and regulations pertaining to rating 
of scars as in effect both prior to and 
as of August 30, 2002, in post-decisional 
documents, such as any Supplemental 
Statement of the Case issued.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 C.F.R. § 4.118 (2002 
& 2005).

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Stephen L. Higgs
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


